Citation Nr: 1308314	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-34 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals, left and right salpingectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at an informal RO hearing in March 2010 and at a Board hearing in September 2011.  Transcripts of these proceedings are associated with the claims file.

In an October 2011 decision, the Board remanded this issue for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, another remand is necessary before the Veteran's claim of service connection for residuals, left and right salpingectomy can be readjudicated.

The Board notes that the Veteran previously underwent a VA examination in February 2011.  The physician's assistant who conduct the VA examination concluded that the Veteran's post service removal in March 1997 (left salpingectomy) and July 2003 (right salpingectomy and left ovarian adhesiolysis) were not caused by or the result of any events in service.  The examiner noted that there was no evidence of record during military service of chronic gastrointestinal or gynecological symptoms other than that attributed to abdominal pain attributed to conditions other than constipation.

As noted above, this issue was previously remanded in October 2011 for additional development.  This development included associating with the claims file a November 1986 letter from the Escambia County Health Department indicating that the Veteran's information was provided to that department "for contact of and notification of a Sexually Transmitted Desease [sic] that you may have contracted from a patient that was seen and treated through the Escambia County Health Department's STD Clinic."

Additionally, since the October 2011 remand, the Veteran submitted a September 2011 letter from a private physician.  The physician noted that the Veteran had "all the classic signs" that there was a possible sexually transmitted disease (STD)/pelvic inflammatory disease (PID) in service as she had pain and bleeding, but was treated for gastritis.  The physician indicated that an STD can cause PID.  Additionally, the physician noted that the Veteran appeared to have the same problems and symptoms and sought medical attention at the military's emergency room.  Unfortunately, she was never referred to the department of gynecology.  The Veteran "may have" had an STD/PID that resulted in scarred tubes, irregular menstrual bleeding, nausea, vomiting, and pelvic and abdominal pain and cramping.  The physician concluded that after a review of all of the medical information, it was consistent with the result of or complications of PID cause by an STD.

This evidence that was submitted since the February 2011 VA examination reflects that the Veteran had been exposed to PID as early as 1986 and that she "may have" had an STD/PID in service that resulted in scarred tubes, irregular menstrual bleeding, nausea, vomiting, and pelvic and abdominal pain and cramping.  

While the February 2011 VA examiner appeared to be offering a negative nexus opinion regarding the Veteran's current residuals, left and right salpingectomy, he did not have the opportunity to address the new theory presented by the September 2011 statement.  As such the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for residuals, left and right salpingectomy, and a new VA examination is needed to specifically address whether the Veteran has residuals, left and right salpingectomy disability that is related to her service, to include as the result of an in-service STD.

Finally, recent documentation of record, received in January 13,, reflects that the Veteran has applied for disability benefits from the Social Security Administration (SSA), and any records from that department must be requested as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran must be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability on appeal.  After the Veteran has signed the appropriate releases, those records must be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records must be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect must be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  SSA must be contacted, and any records of the Veteran must be requested and added to the claims file, if available.  If the search for such records has negative results, documentation to that effect must be added to the claims file.

3.  The Veteran must be scheduled for a VA medical examination to determine the etiology of her residuals, left and right salpingectomy.  

Based on a review of the record and an examination of the Veteran, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's residuals, left and right salpingectomy were incurred as a result of active service, to include as a result of an in-service STD.  In offering this opinion, the examiner must specifically address the November 1986 letter from the Escambia County Health Department and the September 2011 letter of the private physician who opined that the Veteran's residuals, left and right salpingectomy may have resulted from an in-service STD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions must be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed must be provided.  

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



